DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim Tae Ho (KR 101808000 B1) in view of Sherman et al. (US 2002/0100706 A1).
With regard to claim 1, Lim Tae Ho teach a needle removing device, for removing a needle and a syringe connected to each other, comprising: a seat (Fig. 1a base of 300); a driving assembly disposed on the seat (Fig. 2 motor 230); a removal assembly, one end of the removal assembly being connected to one end of the driving assembly away from the seat, the removal assembly comprising a needle winding member (Figs. 1-3 members 210 and 220) and a pressing member (Figs. 2 and 3 members 211 and 221), the needle winding member disposed on one end of the removal assembly away from the driving assembly (Fig. 2), the pressing member being connected to the needle winding member (Fig. 2); wherein, the needle winding member comprises a first rod and a second rod, the first rod and the second rod are adjacently spaced to form a disassembly space (see space between 210 and 220 in Fig. 1a), the pressing member comprises a first elastic element, the first elastic element is connected to the first rod, to the second rod, and the first elastic element cause the first rod and the second rod to be inclined close to each other (Figs. 2 and 3 elastic member 263 connected to 211 and 221); wherein, the pressing member further comprises a first pressing element and a second pressing element, the first pressing element is provided on the first rod, the second pressing element is provided on the second rod, the first elastic 17element elastically abuts against the first pressing element, and against the second pressing element (Fig. 2 members 261 and 262); wherein, when the driving assembly drives the removal assembly to rotate and a part of the needle is located in the disassembly space, the first elastic element and the second elastic element cause the first rod and the second rod to clamp the needle, and the first rod and the second rod rotate to wind the needle, such that the needle and the syringe are separated from each other (Pgs. 4-5 of the translation).  Lim Tae Ho does not disclose two elastic elements.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use two springs, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Spring 263 could be made of two springs connected together and would yield the same predictable result.  Lim Tae Ho does not disclose a lift assembly.  However, Sherman et al. teach a sharps disposal system in which the needle removal mechanism is attached to a collapsible sharps container which allows the container to be shipped and stored in a compressed state to allow more containers to be easily shipped and stored, this also allows the removal mechanism to be re-used and the needle to be disposed of safely to reduce costs ([0026], [0028], [0034], Figs. 1 and 2, removal mechanism 3 container 5).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a separable collapsible container with the removal mechanism of Lim Tae Ho as Sherman et al. teach this is beneficial to allow the container to be shipped and stored in a compressed state to allow more containers to be easily shipped and stored and allow the removal mechanism to be re-used and the needle to be disposed of safely to reduce costs.  As combined the lift mechanism is taken as the collapsible pleated side walls, the seat is taken as the base of the collapsible container and the removal and driving assembly would be provided in a housing attachable to the collapsible container.
With regard to claim 2, as members 261 and 262 are annular members they have semi-circular portions which are provided on the rods via 211 and 221 (Fig. 2).
 	With regard to claim 3, members 240 and 250 are taken as the sleeve which is considered to sleeve the rods via 211 and 221 and which limit a space between the rods (Fig. 2).
With regard to claims 4 and 5, the platform is taken as the upper surface of the collapsible container, the lift shaft and elastic restoring element are taken as opposing pairs of walls of the collapsible container.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim Tae Ho (KR 101808000 B1) and Sherman et al. (US 2002/0100706 A1) as applied to claim 1 above, and further in view of Pepper (US 4,488,643).
With regard to claims 6 and 7, Lim Tae Ho teaches a device substantially as claimed.  Lim Tae Ho does not disclose a valve assembly.  However, Pepper teaches using a valve assembly at the inlet of a needle disposal system to prevent tampering, undesired exposure, or re-emergence of the contents (Col. 3 line 45-Col. 4 line 2, Col. 6 line 53-Col. 7 line 46).  The valve assembly includes a pair of valve door panels (Figs. 2 and 5 flaps 72) connected to a pair of valve springs (Figs. 2, 4, and 5 resilient fold lines 70 as well as fold line between the flap and rim 62) which are connected to a fixing support (Fig. 4 member 62) and fixing bases (Fig. 2 upper and lower beads of 66) which hold the valve in place in the inlet opening.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a valve with the components of Pepper in Lim Tae Ho as Pepper teaches this is beneficial to prevent tampering, undesired exposure, or re-emergence of the contents.  As combined these components are necessarily provided on the seat.  The valve would be positioned to correspond with the disassembly space so that needle may be inserted.
With regard to claim 8, alternatively the fixing support is taken as members 240 and 250 of Lim Tae Ho which have a groove in which the rods are inserted via the connection to 211 and 221.  As combined with the valve components, the valve components/fixing bases are disposed on this support via the connection to the housing around the drive and removal assemblies.
With regard to claim 9, as combined the housing is taken as the housing of the drive and removal assemblies that is attached to the collapsible container.  The housing has a hole in which the needle is inserted (generally at 310 in Lim Tae Ho) within which the valve would be disposed.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim Tae Ho (KR 101808000 B1) and Sherman et al. (US 2002/0100706 A1) as applied to claim 1 above, and further in view of Lin (US 5,813,324).
With regard to claim 10, Lim Tae Ho teaches a device substantially as claimed.  Lim Tae Ho does not disclose a needle withdrawing plate.  However, Lin teaches additional members, which include plate surfaces, below removal rods in the disassembly space to further destroy the needle completely to enhance safety (Col. 1 lines 7-19, Fig. 8 including at least members 51, 52, and 53).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use additional plate members in Lim Tae Ho as in Lin as this is beneficial to enhance safety by fully destroying the needle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783